

115 HR 2445 IH: No Funding for Terrorists Act
U.S. House of Representatives
2021-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2445IN THE HOUSE OF REPRESENTATIVESApril 12, 2021Mrs. Greene of Georgia (for herself, Mr. Duncan, Mr. Steube, and Ms. Herrell) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit assistance to the West Bank and Gaza that directly benefits the Palestinian Authority, and for other purposes.1.Short titleThis Act may be cited as the No Funding for Terrorists Act. 2.Prohibition on assistance to the West Bank and Gaza that directly benefits the Palestinian Authority(a)In generalNone of the funds authorized to be appropriated or otherwise made available for fiscal year 2021 and available for obligation as of the date of the enactment of this Act, or authorized to be appropriated or otherwise made available for 2022 or any fiscal year thereafter, for assistance under chapter 4 of part II of the Foreign Assistance Act of 1961 (22 U.S.C. 2346 et seq.; relating to Economic Support Fund) may be obligated or expended for assistance for the West Bank and Gaza that directly benefits the Palestinian Authority.(b)RepealSection 1004 of the Taylor Force Act (22 U.S.C. 2378c–1; Public Law 115–141) is repealed.